FILED
      OPINION                                                                       Oct 15 2020, 8:37 am

                                                                                         CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




      APPELLANT PRO SE                                           ATTORNEY FOR APPELLEE
      Ericka Butler                                              Richard B. Gonon
      Indianapolis, Indiana                                      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Ericka Butler,                                             October 15, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 20A-CC-904
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Symmergy Clinic, PC,                                       The Honorable Timothy W.
      Appellee-Plaintiff                                         Oakes, Judge
                                                                 Trial Court Cause No.
                                                                 49D02-1802-CC-4425



      May, Judge.

[1]   Ericka Butler appeals the trial court’s entry of summary judgment in favor of

      Symmergy Clinic, PC. She raises one issue on appeal, which we revise and

      restate as whether the trial court erred in granting Symmergy’s combined

      motion for summary judgment on its claim against Butler and Butler’s

      counterclaims against Symmergy. We affirm in part, reverse in part, and

      remand.


      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020                          Page 1 of 13
                                Facts and Procedural History                                  1




[2]   Butler was involved in an automobile accident in August 2014, and her family

      doctor referred her to Symmergy, an Indianapolis chiropractic clinic. Butler

      sought treatment at the clinic for neck pain and headaches, which injuries

      Butler attributed to her automobile accident. Butler was also pregnant at the

      time and experienced back pain. Tina, 2 a Symmergy employee, told Butler that

      Symmergy “could not submit the bills to [Butler’s health insurer] as this

      involved a motor vehicle accident.” (App. Vol. II at 100.) Tina did explain to

      Butler that Symmergy would seek to receive payment through Butler’s

      automobile insurance medical payment coverage. Butler then signed a

      “Doctor’s Lien” document, which provided, “I fully understand that I am

      directly and fully responsible to said doctor for all medical bills submitted by

      him for services rendered to me and that agreement is made [illegible.]” (Id. at

      67.) At the same time, Symmergy presented Butler with a brochure labeled

      Important Information About Insurance and Scheduled Appointments, which

      stated:


                 We offer you the convenient courtesy of submitting your
                 insurance claims for any covered insurance benefit. You will be




      1
        Consistent with our standard of review and the procedural posture of the case, we recite the facts in the light
      most favorable to the non-movant, Butler. See Haegert v. McMullan, 953 N.E.2d 1223, 1229-1230 (Ind. Ct.
      App. 2011) (“We do not reweigh the evidence, but we liberally construe all designated evidentiary material in
      the light most favorable to the nonmoving party to determine whether there is a genuine issue of material fact
      for trial.”).
      2
          This individual is referred to in the record by her first name only.


      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020                                 Page 2 of 13
              asked to remit only the set co-pay or co-insurance that is
              determined by your insurance provider at the time of service.


              For any services that you have chosen to have administered but
              are not covered by your insurance policy, as with so many things
              in life, you are responsible for the cost of your care.


              Insurance can be a confusing and sometimes frustrating realm.
              We will help you in any way we are able but encourage you to
              call your insurance carrier or our billing service and find out for
              yourself what coverage they offer for your individual plan.


      (Id. at 105.) Neither the Doctor’s Lien nor the brochure referenced an office

      policy whereby Symmergy refused to submit claims to health insurers for

      treatment provided to bodily injury patients.

[3]   Beginning in November 2014, Dr. Kenneth Golden, a licensed chiropractor at

      Symmergy, treated Butler. In his medical records, Dr. Golden attributed all of

      Butler’s injuries to her automobile accident, even though he told Butler that he

      could not determine if her back pain was caused by her pregnancy or the

      accident. Even though Butler’s headaches and neck pain subsided in January

      2015, Dr. Golden “specifically advised [her] that since he could not do x-rays to

      determine if any of the back pain was associated with the auto accident, that

      [she] had to continue treatment, or the insurance company would hold the

      break in treatment against [her].” (Id. at 101.) Butler’s automobile insurance

      medical payment coverage was exhausted by the time she began treatment at

      Symmergy, and therefore, her automobile insurance did not pay any of the

      medical bills from Symmergy. Nonetheless, Symmergy refused to submit its

      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020           Page 3 of 13
      bills to Butler’s health insurance company. In January 2016, Symmergy

      released Butler from treatment and placed her on a “maintenance” program.

      (Id.) Symmergy then began to bill Butler’s health insurer. Symmergy did not

      provide Butler with copies of her medical records or health insurance claim

      forms until well after she completed her treatment.

[4]   On February 2, 2018, Symmergy filed a complaint in Marion Superior Court

      alleging Butler owed $9,295.00 in unpaid medical bills. Symmergy later

      amended its complaint to name Brett Osborne and Hocker & Associates, LLC

      (collectively, “H & A”), Butler’s attorneys from the personal injury action

      stemming from the August 2014 automobile accident, as additional defendants.

      Symmergy alleged H & A failed to honor a letter of protection Symmergy sent

      to the firm. In her answer to the amended complaint, Butler asserted as an

      affirmative defense that her execution of the Doctor’s Lien was obtained by

      fraud. Butler also filed a series of counterclaims alleging fraud, breach of

      fiduciary duty, unfair trade practices, and breach of contract. H & A also filed a

      counterclaim asserting Symmergy’s claims against the firm were frivolous.

[5]   Symmergy filed a combined motion for summary judgment seeking judgment

      on its claims against Butler and Butler’s counterclaims. Butler and H & A filed

      a joint memorandum of law in opposition to Symmergy’s combined motion for

      summary judgment. The court granted Symmergy’s combined motion for

      summary judgment on August 22, 2019, and Butler and H & A subsequently




      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020       Page 4 of 13
      filed a motion to correct error. 3 The trial court did not rule on the motion to

      correct error, and the motion was thus deemed denied pursuant to Trial Rule

      53.3(A). 4



                                  Discussion and Decision
[6]   We apply the same standard as the trial court when reviewing a grant of

      summary judgment. Cincinnati Ins. Co. v. Adkins, 935 N.E.2d 190, 192 (Ind. Ct.

      App. 2010). “[S]ummary judgment is appropriate only where the evidence

      shows there is no genuine issue of material fact and the moving party is entitled

      to judgment as a matter of law.” Id. We consider only the evidentiary material

      designated by the parties, and we draw all reasonable inferences in favor of the

      nonmoving party. Gochenour v. CSX Transp., Inc., 44 N.E.3d 794, 799 (Ind. Ct.

      App. 2015), trans. denied. “An issue is ‘genuine’ if a trier of fact is required to

      resolve the truth of the matter; a fact is ‘material’ if its resolution affects the

      outcome of the case.” Henderson v. Kleinman, 103 N.E.3d 683, 686 (Ind. Ct.

      App. 2018) (quoting Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014)). A self-

      serving affidavit is sufficient to preclude summary judgment if it demonstrates

      there are material facts in dispute, but a self-serving affidavit will not preclude




      3
        In the order granting Symmergy’s combined motion for summary judgment, the court stated the motions
      regarding H & A “are deemed moot upon payment from [sic] of the above amount from their escrow to
      Plaintiff.” (App. Vol. II at 16.) H & A does not participate in this appeal.
      4
        The chronological case summary indicates hearings were held on the combined motion for summary
      judgment and Butler’s motion to correct error. However, transcripts from those hearings are not part of the
      record on appeal.

      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020                              Page 5 of 13
      summary judgment if it merely disputes a legal issue. AM General LLC v.

      Armour, 46 N.E.3d 436, 441 (Ind. 2015). Summary judgment is not a summary

      trial, and we err on the side of allowing marginal cases to go to trial rather than

      short-circuiting potentially valid claims. Chmiel v. US Bank Nat’l Ass’n, 109

      N.E.3d 398, 407 (Ind. Ct. App. 2018).

[7]   Butler proceeds on appeal pro se. As such, she is held to the same legal

      standards as a trained attorney. Lowrance v. State, 64 N.E.3d 935, 938 (Ind. Ct.

      App. 2016), reh’g denied, trans. denied. Pro se litigants must “follow the

      established rules of procedure and must be prepared to accept the consequences

      of their failure to do so.” Id.


                                                    I. Fraud
[8]   Butler argues the trial court erred in granting summary judgment because

      genuine issues of material fact remain regarding whether Symmergy engaged in

      fraud. Butler asserts fraud as both an affirmative defense to Symmergy’s claims

      and a cause of action against Symmergy. A contract induced by fraud is

      voidable. See Wagler v. West Boggs Sewer Dist., Inc., 980 N.E.2d 363, 378 (Ind.

      Ct. App. 2012) (“We observe that contracts induced by fraud or duress are

      voidable.”), reh’g denied, trans. denied, cert. denied, 571 U.S. 1131 (2014).

      Fraudulent inducement requires the claimant to prove:

              (1) a material representation of past or existing facts which (2)
              was false, (3) was made with knowledge or reckless ignorance of
              its falsity, (4) was made with the intent to deceive, (5) was



      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020             Page 6 of 13
               rightfully relied upon by the complaining party, and (6)
               proximately caused injury to the complaining party.


      Great Lakes Anesthesia, P.C. v. O’Bryan, 99 N.E.3d 260, 272 n.6 (Ind. Ct. App.

      2018).

[9]   Fraud may also be constructive, which requires proof of similar, but slightly

      different, elements:

               1) a duty owing by the party to be charged to the complaining
               party due to their relationship; 2) violation of that duty by the
               making of deceptive material misrepresentations of past or
               existing facts or remaining silent when a duty to speak exists; 3)
               reliance thereon by the complaining party; 4) injury to the
               complaining party as a proximate result thereof; and 5) the
               gaining of an advantage by the party to be charged at the expense
               of the complaining party.


      Heyser v. Noble Roman’s Inc., 933 N.E.2d 16, 19-20 (Ind. Ct. App. 2010), reh’g

      denied, trans. denied. A claim for constructive fraud may arise between a buyer

      and a seller. Mullen v. Cogdell, 643 N.E.2d 390, 401 (Ind. Ct. App. 1994), reh’g

      denied, trans. denied. “The law recognizes that in a buyer-seller relationship one

      party may be in the unique possession of knowledge not possessed by the other

      and may thereby enjoy a position of superiority over the other. The

      relationship is therefore one which [sic] invokes a duty of good faith and fair

      dealing.” Id. Consequently, both the buyer and the seller each owe “a duty to

      the other to engage in a course of conduct that represent[s] good faith and fair

      dealing.” Id.


      Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020       Page 7 of 13
[10]   In his affidavit in support of Symmergy’s combined motion for summary

       judgment, Dr. Golden averred that

               representatives from [Symmergy] fully disclosed to [Butler] that
               because she is a bodily injury patient, it is the normal and
               customary practice for [Symmergy] to submit bills only to her
               auto insurance carrier, with the understanding that [Symmergy]
               would receive payments in full under the medical
               payments/medpay provision of said policy. If payments in full
               were not received by [Symmergy], then [Butler] would be
               responsible for said payment per the aforementioned Doctor’s
               Lien.


               Furthermore, at said time representatives from [Symmergy] also
               disclosed to [Butler] that because she is a bodily injury patient,
               [Symmergy] would not, under any circumstances, submit bills
               incurred by her to her primary health insurance carrier.


       (App. Vol. II at 69.) Dr. Golden went on to explain that it was Symmergy’s

       “normal and customary practice” to not submit claims to health insurance

       companies for treatments provided to automobile accident patients. (Id.) Thus,

       Symmergy argues it was consistent and forthright toward Butler and did not

       commit fraud. Symmergy contends that Butler assumed responsibility for the

       full cost of her treatment when she signed the Doctor’s Lien, and therefore,

       Butler owes Symmergy over $9,000.00.

[11]   However, Butler’s designated evidence presents a different picture of the facts.

       She averred that she sought treatment at Symmergy because her family doctor

       told her Symmergy was covered by her health insurance and that Symmergy

       gave her a brochure that stated it would submit insurance claims “for any

       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020          Page 8 of 13
       covered insurance benefit.” (Id. at 104.) When Butler asked Dr. Golden

       whether she should discontinue treatment after her neck pain and headaches

       subsided in January 2015, Dr. Golden told her that, if she discontinued

       treatment, “the insurance company would hold the break in treatment against

       [her].” (Id. at 101.) While Butler acknowledges Tina told her Symmergy

       would seek payment from her automobile insurance company, Butler denies

       that Symmergy ever informed her it would not submit claims to her health

       insurance company as a matter of office policy. She also denies that Symmergy

       ever told her that she could submit claims to her health insurance company on

       her own or that Symmergy gave her the necessary paperwork to do so.

[12]   Because of the differences between the evidence designated by Butler and by

       Symmergy, there are genuine issues of material fact regarding whether

       Symmergy induced Butler to incur substantial medical bills by misrepresenting

       the extent to which its services were covered by Butler’s insurance, its ability to

       bill Butler’s health insurer, and/or Butler’s ability to submit Symmergy’s bills to

       her health insurer on her own. Consequently, Symmergy is not entitled to

       summary judgment on its claim against Butler for non-payment of debt or on

       Butler’s counterclaim against Symmergy for fraud because genuine issues of

       material fact remain regarding whether Symmergy committed constructive

       fraud or fraudulently induced Butler to contract with Symmergy. 5 See Rapkin




       5
         Symmergy’s assertion that all of Butler’s claims are barred by estoppel similarly fails. “Estoppel is a judicial
       doctrine sounding in equity. It is a concept by which one’s own acts or conduct prevents the claiming of a
       right to the detriment of another party who was entitled to and did rely on the conduct.” Lockett v. Planned

       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020                                  Page 9 of 13
       Group, Inc. v. Cardinal Ventures, Inc., 29 N.E.3d 752, 760 (Ind. Ct. App. 2015)

       (holding genuine issue of material fact existed precluding summary judgment

       on constructive fraud claim), trans. denied.


                                      II. Breach of Fiduciary Duty
[13]   Next, we evaluate the trial court’s grant of summary judgment in favor of

       Symmergy regarding Butler’s counterclaim for breach of fiduciary duty. “A

       claim for breach of fiduciary duty requires proof of three elements: (1) the

       existence of a fiduciary relationship; (2) a breach of the duty owed by the

       fiduciary to the beneficiary; and (3) harm to the beneficiary.” Farmers Elevator

       Co. of Oakville, Inc. v. Hamilton, 926 N.E.2d 68, 79 (Ind. Ct. App. 2010), trans.

       denied. “A confidential or fiduciary relationship exists when confidence is

       reposed by one party in another with resulting superiority and influence

       exercised by the other.” Kalwitz v. Estate of Kalwitz, 822 N.E.2d 274, 281 (Ind.

       Ct. App. 2005), trans. denied. However, a fiduciary relationship does not exist

       between two parties “involved in arms length negotiations resulting in the

       formation of a contract.” Mullen, 643 N.E.2d at 401 (holding that, even though

       the parties did not have a fiduciary relationship, a factual issue remained

       regarding the extent of the duty the defendant owed the plaintiff due to the




       Parenthood of Ind., Inc., 42 N.E.3d 119, 135 (Ind. Ct. App. 2015) (internal citation omitted), reh’g denied, trans.
       denied. Symmergy argues it expected to be fully paid after Butler signed the Doctor’s Lien and consented to
       treatment, and that Butler is now trying to avoid payment. However, as explained above, there is a genuine
       issue of material fact regarding whether Symmergy induced Butler through fraud to sign the Doctor’s Lien
       and to continue treatment. See Farrington v. Allsop, 670 N.E.2d 106, 110 (Ind. Ct. App. 1996) (holding
       genuine issue of material fact existed regarding whether equitable estoppel barred claim).

       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020                                   Page 10 of 13
       parties’ buyer-seller relationship). Butler alleges Symmergy engaged in fraud

       while trying to convince Butler to purchase its services. Such a relationship is a

       buyer-seller relationship but not a fiduciary relationship. We therefore affirm

       the trial court’s grant of summary judgment on Butler’s counterclaim for breach

       of fiduciary duty. See York v. Fredrick, 947 N.E.2d 969, 978 (Ind. Ct. App. 2011)

       (holding defendant was entitled to summary judgment on plaintiff’s breach of

       fiduciary duty claim because a fiduciary relationship did not exist between the

       parties), trans. denied.


                                      III. Unfair Trade Practice
[14]   Symmergy argues Butler is alleging Symmergy engaged in a billing scheme. In

       its defense, Symmergy asserts, “Butler was cognizant right from the inception of

       the relationship with Symmergy, that under no circumstances would Symmergy

       submit bills to her health insurance carrier.” (Appellee’s Br. at 11.) However,

       as explained above, there is a genuine issue of material fact regarding whether

       Symmergy concealed its office policy not to bill the health insurance carriers of

       bodily injury patients from Butler. Therefore, the trial court erred in granting

       summary judgment for Symmergy on Butler’s unfair trade practice claim. See

       Yeager v. McManama, 874 N.E.2d 629, 637 (Ind. Ct. App. 2007) (holding

       genuine issue of material fact regarding developer’s alleged fraudulent

       representations precluded summary judgment).




       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020       Page 11 of 13
                                         IV. Breach of Contract
[15]   Butler also challenges the trial court’s order granting summary judgment for

       Symmergy on her breach of contract claim. “To recover for a breach of

       contract, a plaintiff must prove that: (1) a contract existed, (2) the defendant

       breached the contract, and (3) the plaintiff suffered damage as a result of the

       defendant’s breach.” Collins v. McKinney, 871 N.E.2d 363, 370 (Ind. Ct. App.

       2007).

                The goal of contract interpretation is to determine the intent of
                the parties when they made the agreement. This court must
                examine the plain language of the contract, read it in context
                and, whenever possible, construe it so as to render every word,
                phrase, and term meaningful, unambiguous, and harmonious
                with the whole. Construction of the terms of a written contract
                generally is a pure question of law. If, however, a contract is
                ambiguous, the parties may introduce extrinsic evidence of its
                meaning, and the interpretation becomes a question of fact.


       Celadon Trucking Serv., Inc. v. Wilmoth, 70 N.E.3d 833, 839 (Ind. Ct. App. 2017)

       (internal citations and quotation marks omitted), trans. denied.


[16]   The Doctor’s Lien and the Important Information About Insurance and

       Scheduled Appointments brochure, which both were given to Butler before she

       began treatment and which Butler signed, indicated that Symmergy would

       submit claims for any covered insurance benefit and that Butler was ultimately

       responsible for payment. Neither document explicitly indicated that, as a

       matter of office policy, Symmergy would not submit claims to health insurance

       companies on behalf of automobile accident patients. As indicated above, there

       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020          Page 12 of 13
       is a dispute about whether this office policy was adequately and accurately

       conveyed to Butler by Tina. Therefore, a genuine issue of material fact remains

       regarding the terms of the contract between Butler and Symmergy and whether

       Symmergy breached those terms. See SWL, L.L.C. v. NextGear Capital, Inc., 131

       N.E.3d 746, 754 (Ind. Ct. App. 2019) (holding genuine issue of material fact as

       to whether the parties agreed to modify the terms of their contract precluded

       summary judgment).



                                                 Conclusion
[17]   Genuine issues of material fact exist regarding whether Symmergy fraudulently

       concealed its internal office policy of not billing the health insurance carriers of

       bodily injury patients. However, as a matter of law, we hold a fiduciary

       relationship did not exist between Butler and Symmergy at the time Butler

       contracted with Symmergy for treatment. Therefore, we affirm the trial court’s

       order granting summary judgment for Symmergy on Butler’s breach of

       fiduciary duty claim, but we reverse the trial court’s order granting summary

       judgment for Symmergy on its claim against Butler and Butler’s counterclaims

       for fraud, unfair trade practice, and breach of contract. We remand the matter

       for further proceedings consistent with this opinion.

[18]   We affirm in part, reverse in part, and remand.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CC-904 | October 15, 2020       Page 13 of 13